DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/27/2020 has been entered.
	
	Claim status
The examiner acknowledged the amendments made to the claims on 07/01/2020 and 08/27/2020. The claims filed on 08/27/2020 are examined on the merits.
Claim 1 is currently amended. Claims 2, 3, 6 and 8-16 are previously presented. Claims 4-5 and 7 are cancelled. Claims 17-22 remain withdrawn. Claims 1-3, 6 and 8-16 are hereby examined on the merits.

	
	
Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 depends from claim 14 and recites “wherein the composition is soft-cheese”. However, claim 14 recites both “a food or feed composition” and “a composition”. It is thus not clear what “the composition” recited in claim 15 is referring to. For the purpose of examination, “the composition” is interpreted to mean the food or feed composition as recited in claim 14. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kappeler WO 02/36752 (hereinafter referred to as Kappeler). 
Regarding claims 1 and 13, Kappeler teaches a composition for clotting milk comprising two coagulants, i.e., a milk clotting bovine chymosin enzyme, and a milk clotting non-bovine (e.g., Camelus dromedaries) chymosin enzyme; Kappeler further teaches bovine chymosin has a C/P ratio of 1 and camel chymosin has a C/P ratio of 7 (page 5, bottom para.; page 16, 2nd para.; page 25-26, Table 5.1, bovine chymosin and camel chymosin), which fall within those recited in claim 1.
Kappeler does not explicitly teach that the composition comprises 80% of one coagulant having a C/P ratio of 5 and 20 w/w % of a second coagulant having a C/P of 0.05-1.5 relative to the total amount of coagulant. However, Kappeler teaches that at least 2% of the milk clotting activity is from the non-bovine enzymes (e.g., camel chymosin) such as at least 5%, 10%, 20%, 50%, 75%, 90 or 98% of the activity (page 16, para. 2), and that the clotting activity of camel chymosin is 1.7 time of that of bovine chymosin. (Page 25, Table 5.1). As such, Kappeler reasonably encompasses the embodiments that the composition comprises 80% of one coagulant and 20 w/w % of a second coagulant relative to the total amount of coagulant. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 2, Kappeler teaches the two coagulants include a camel chymosin and a bovine chymosin (page 5, bottom para.; page 16, 2nd
Regarding claim 3, Kappeler teaches the two coagulants have at least a three-fold difference in general proteolytic activity relative to each other (Table 5.1, camel chymosin has a proteolytic activity of ¼ of that bovine chymosin).
Regarding claims 6 and 8, Kappeler teaches that the composition for clotting milk comprising two coagulants, i.e., a milk clotting bovine chymosin enzyme, and a milk clotting non-bovine (e.g., Camelus dromedaries) chymosin enzyme (page 5, bottom para.; page 16, 2nd para.; page 25-26, Table 5.1, bovine chymosin and camel chymosin). Bovine chymosin and camel chymosin are interpreted to derive from bovine and camel, respectively.
Regarding claims 9-12, Kappeler teaches a milk composition comprising two coagulants, i.e., a milk clotting bovine chymosin enzyme, and a milk clotting non-bovine (e.g., Camelus dromedaries) chymosin enzyme (page 5, bottom para.; page 16, para.2-3; page 25-26, Table 5.1, bovine chymosin and camel chymosin); wherein the milk composition comprises a milk selected from the a composition that comprises the milk including cow milk, camel milk, sheep milk, goat milk or buffalo milk. Cow milk is known to comprise 3.3% protein, which falls within that recited in claim 11. Whole cow milk is known to contain 3.5% fat, which falls within that recited in claim 12.
Regarding claim 14, Kappeler teaches food composition (e.g., a cheese comprising two coagulants, i.e., a milk clotting bovine chymosin enzyme, and a milk clotting non-bovine (e.g., Camelus dromedaries) chymosin enzyme (page 5, bottom para.; para.2-3; page 25-26, Table 5.1, bovine chymosin and camel chymosin).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kappeler WO 02/36752 (hereinafter referred to as Kappeler) as applied to claims 1 and 14 above, and in further view of Broe US Patent Application Publication No. 2011/0008492 (hereinafter referred to as Broe).
Regarding claim 15-16, Kappeler teaches what has been recited above but is silent regarding the cheese being a soft cheese or a surface ripened soft cheese. 
Broe teaches that a composition comprising a camel chymosin and a bovine chymosin is suitable for clotting milk to making a brie cheese ([0045-0046]; [0053]; [0042]; [0060]; [0053]). 
Both Kappeler and Broe are directed to using clotting enzymes to make cheese products. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kappeler by using the milk clotting composition of Kappeler to make a brie cheese because Broe has established that a composition comprising a camel chymosin and a bovine chymosin is suitable for clotting milk to making a brie cheese.
Brie cheese is known to be a soft cheese the ripening of which starts on the surface.
Claims 1-2, 6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jannik WO 2015/067808 A1 (hereinafter referred to as Jannik). 
Regarding claims 1-2, 6, 8-10 and 13-15
According to the Remarks filed by the applicant on 08/27/2020, bovine chymosin CHY-MAX® has a C/P ratio of 0.05-1.5 and camel chymosin CHY-MAX® M has a C/P ratio of about 7, both which falling within those recited in claim 1.
Jannik teaches a composition comprising bovine chymosin CHY-MAX® coagulant or a camel chymosin CHY-MAX® M coagulant but not both, however, as stated in MPEP 2144.06, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Modified Jannik does not teach the weight percent of bovine chymosin and camel chymosin in the coagulant composition. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of each chymosin in the coagulant composition such that the coagulant composition that comprises two chymosins could suitably coagulate the milk to form the soft cheese. As such, the weight percent of each chymosin recited in claim 1 is merely an obvious variant of the prior art, absent a showing of the criticality associated with the claimed weight percent.
Regarding claim 11-12, Jannik as recited above teaches whole cow milk (page 8, line 17), which is known to comprise 3.3% protein and 3.5% fat, both which fall within that recited in claims 11-12.
Regarding claim 16, Jannik as recited above teaches camembert cheese (page 2, line 10-11), which is known be a surface ripened soft cheese.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jannik as applied to claim 1 above, and evidenced by Kappeler WO 02/36752 (hereinafter referred to as Kappeler)
Regarding claim 3, modified Jannik as recited above teaches a coagulant composition comprising bovine chymosin and camel chymosin, which are known to have 4 fold difference in general proteolytic activity relative to each other (as evidenced by Kappeler in Table 5.1, page 25-26 that camel chymosin has a proteolytic activity of ¼ of that bovine chymosin).

Response to Arguments
Applicant's arguments filed 08/27/2020 have been fully considered and the examiner’s response is shown below:
Applicant argues on pages 6-10 of the Remarks that Kappeler does not teach the claimed percentage of bovine and camel chymosin, and that the Examiner’s calculations are hindsight guided and are wrong.
The office acknowledged the arguments from the applicant. However, the examiner disagrees with the assertion that Kappeler does not teach the claimed composition. The examiner submits that Kappeler includes the embodiment teaching the composition comprising 80% a first coagulant having a C/P ratio of more than 5 and 20% of a second coagulant having a C/P ratio of 0.05-1.5, for the reason that Kappeler teaches that at least 2% of the milk clotting activity is from the non-bovine enzymes 
Applicant argues on pages 10-12 of the Remarks that the claimed composition possess unexpected result. In particular, applicant asserts that example 4 of the specification demonstrate that the claimed composition leads to a soft cheese with unexpected firmness and stickiness. 
The examiner after careful consideration, submits that the showing in example 4 of the specification is not sufficient in rebutting the prima facie case of obviousness because first, while the result in example 4 is directed to a soft cheese obtained by coagulating milk with a blend of chymosin, the instant claim 1 is directed to a composition comprising at least two coagulants, as opposed to a method of preparing a soft cheese using the coagulant blend. The scope of claim 1 does not require any cheese or milk, and clotting milk to make cheese is only considered to be the intended use of the coagulant. Further, claim 1 recites a first coagulant having C/P ratio of more than 5 and a second coagulant having a C/P ratio of 0.05-1.5 while in Example 4, the first coagulant is the camel chymosin with C/P ratio of 7 and the second coagulant is bovine chymosin with C/P ratio of 1, meaning the claim 1 is a lot broader than the showing that there is no adequate basis to assume the narrow species of camel-bovine chymosins and the narrow range of C/P could account for the generic coagulant and  broad C/P ranges recited in the claim. As such, the result shown in example 4 is not 
Therefore, the showing is determined not be sufficient to rebut the prima facie case of obviousness, for the reason that it is not commensurate in scope with the claim and the result is not considered “unexpected”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L./Examiner, Art Unit 1793

/Nikki H. Dees/Primary Examiner, Art Unit 1791